Peabody, J., (dissenting.)
This action is brought by the indorsee, against the drawer, of a bill of exchange drawn in New Granada, addressed to a drawee in New York. No place of payment is stated in the bill, and none is suggested, except that it is addressed to a drawee in New York. It was indorsed in New Granada, and the question is, whether the indorsement as made was sufficient to transfer the title to the plaintiffs; and a preliminary question is, by what law is the sufficiency of the indorsement and transfer to be determined 1 I think it must be by the laws of New Granada, where it was made. The validity of every personal contract must depend on the laws of the place where it is made. This is certainly the ease when the property which is the subject of the contract is there also; and it is no less the case with the various contracts of drawing, accepting, indorsing and transferring negotiable paper, than with others. If this indorsement was effectual to pass the title, then it passed. *388If it was not so, it clid not pass. (Story on Confl. of Laws, §§242, 203, 267-270. Pothier on Obligations, § 407. Trimber v. Vignier, 6 Car. & Payne, 25. 1 Bing. N. Cas. 151,159.) A contract to sell or transfer negotiable paper is like any other, in this respect. The fact that it was payable elsewhere is entirely unimportant. The laws of the place of payment do not govern as to a contract to sell it, or as to a transfer of it, made in another country. The question is, did or did not the payee, by the indorsement he made, transfer the bill to the plaintiffs ? He did an act in Hew Granada which either was or was not á transfer of it to the plaintiffs. As to the doing of the act, therq, is no controversy. The legal effect of it is alone in dispute; and the defendant offered to prove the laws of Hew Granada, and to show that by them the act did not amount to a transfer of the title to the plaintiff. How else shall this question be tried? How can it be tried by any other law than that of the place of the transaction? It seems to me quite clear that it must be tried by the laws within the jurisdiction of which the act, (the effect of which is in dispute,) was done. Tried by the laws of Hew York, the transfer was complete; tried by those of Hew Granada, the indorsement was abortive and ineffectual to give a title to the plaintiff. I think that the judgment should be reversed. (See authorities above cited, and also 4 Moore f Scott, 695; Story on Confl. Laws, §§ 314, 316, a; -v. Duke of Fitz James, 1 Bos. & Pull. 141.)
[New York General Term,
February 4, 1857.
Judgment affirmed.
Roosevelt, Demies and Peas-body, Justices.]